SIGN-IN SHEET
DSI Renal Holdings LLC

CASE NAME: COURTROOM NO.: 1

 

11-11722-KBO (Adv. 14-50356-KBO)

CASE NO.: DATE: September 13, 2019 1:00 PM

 

LEASE PRINT CLEARLY OR YOUR APPEARANCE CANNOT BE CORRECTLY NOTED!

 

LAW FIRM OR COMPANY

CLIENT REPRESENTING

 

 

2
Lb Fisker

TF. thaw k
jf

Coutre Detidauts

a

 

ff

 

 
 

R .

 

 

 

 

 

 

P
NAME
Alex <ecs

 

Case 14-50356-KBO Doc 240 Filed 09/13/19 Pagelof3

 

 

 

 

 

 

 

‘won Yra ser Co20n
hy Pew Eby lich Pou Wert
Crt Co mM) hus bya, Colin
M watch Kaylan 7 |
By oon Marthe f
Andras Bell; “

 

Seth Nigdet may

 

Fux Rothschild

 

 

 

 

 
 

 

 

 

 
Case 14-50356-KBO Doc 240 Filed 09/13/19 Page 3of3

Court Conference

Calendar Date:
Calendar Time:

09/13/2019
01:00 PM ET

U.S. Bankruptcy Court-District of Delaware

Confirmed Telephonic Appearance Schedule

Honorable Karen B. Owens

 

 

Courtroom
Page # ltem# Case Name Case # Proceeding App ID Appearing Telephone Firm Name Representing

DS! Renal 11-11722 Hearing 10027774 Kerry R. Northup (617) Bertuti McLaughlin & Kutchin LLP Defendant(s}, Centre
Holdings LLC (14-5035 797-7637 ext. Defendants / LIVE

8)
DS] Renai 41-11722 Hearing 10036966 Adam D. (646) Pioneer Funding Group Interested Party,
Holdings LLC (14-5035 Stein-Sapir 237-6969 ext. Pioneer Funding Group /

6) LISTEN ONLY

 

 

 

Peggy Drasal ext. 802

CourtConfCal2009

Page 1 of 1
